Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings were received on April 21, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021, 3/18/2022 and 7/8/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on June 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No: 11,005,553, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Regarding claims 1-24:
Note that the first closest prior art of record identified was Guo et al. (US Pub. No.: 2018/0083680) discloses the terminal device obtaining a second measurement value related to a measurement of the received second beam reference signal; the terminal device using the first and second measurement values to calculate a compensation value (see para. 0230, The UE needs to select one of those Rx modes to receive the downlink transmission .... Based on the measurement and reporting, the gNB and/or the UE can decide on the Rx mode selection"; paragraph 0233, "After the measurement, the UE reports the measurement results to the gNB as configured in 1830. Based on the reporting from the UE, the gNB can configure the Rx mode(s) to the UE and the UE is configured to use the indicated Rx mode(s) to receive 40. The UE can update the measurement based on the measurement configuration and reports the updated measurement to the gNB in 1850 and then the gNB configures updated Rx mode(s) to the UE for the downlink transmission reception in 1860).
However Guo fails to disclose or render obvious the above italic limitations as claimed.
Note that the second closest prior art of record identified was Li et al. (US Pub. No.: 2019/0349960) discloses the terminal device using a receive beam to receive a beam reference signal transmitted by the base station using a TX beam (see para. 0091-0095, each beam direction, PSS, SSS, and TSS may be mapped to the same OFDM symbols (but different subcarriers), or mapped to different OFDM symbols, and the UE  measure the signal strength based on the cell specific reference signals (X-RS) , the UE obtain the measured reference signal power ( RSRP) or received signal strength indicator (RSSI) from the X-RS).  
However Li fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closest prior art of record identified was Zhang et al. (US Pub. No.: 2019/0174423) discloses the terminal device using the compensated third measurement value and the fourth measurement value to select an RX beam from a set of RX beams comprising the second RX beam and the third RX beam (see Fig.9A-B, para. 0094, the UE transmit the downlink beam information back to the BS, which can use it to transmit to the UE using the one or more downlink beams exhibiting the strongest signal strength received at the UE. Furthermore, the UE can continue to monitor the pattern of control beam pulses, and can notify the BS if the strongest received downlink beam changes, which typically happens as the UE move within a cell and/or between cells. Accordingly, the cell can be divided into sectors corresponding to the plurality of directional beams. The sectors corresponding to the directional beams can be utilized for spatial division multiple access, along with frequency division multiple access, time division multiple access, and/or code division multiple access, to increase the network capacity of cell).  
However Zhang fails to disclose or render obvious the above italic limitations as claimed.
Thus, Guo, Li and Zhang taken individually or in-combination fails to particularly disclose, fairly suggests, or render obvious the above italic limitations as claimed.
Claims 2-8, 10-16, and 18-24 are also allowable since their respective independent Claims 1, 9 and 17 are allowable.
Allowable Subject Matter
Claim(s) 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-24  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9, and 17 …the terminal device obtaining a first measurement value related to a measurement of the received first beam reference signal; the terminal device using the RXB 1 to receive a second beam reference signal transmitted by the base station using a second TX beam; the terminal device obtaining a second measurement value related to a measurement of the received second beam reference signal; the terminal device using the first and second measurement values to calculate a compensation value; the terminal device using a second receive beam (RXB2) to receive a third beam reference signal transmitted by the base station using the first TX beam; the terminal device obtaining a third measurement value related to a measurement of the received third beam reference signal; the terminal device using a third receive beam (RXB3) to receive a fourth beam reference signal transmitted by the base station using the second TX beam; the terminal device obtaining a fourth measurement value related to a measurement of the received fourth beam reference signal; the terminal device adjusting the third measurement value using the calculated compensation value, thereby obtaining a compensated third measurement value; and the terminal device using the compensated third measurement value and the fourth measurement value to select an RX beam from a set of RX beams comprising the second RX beam and the third RX beam … and in combination with other limitations recited as specified in claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Guo (US Pub. No.: 2018/0083680) discloses A method of a user equipment (UE) for a beam management in a wireless communication system/ The method comprises receiving, from a base station (BS), configuration information including information of receive (Rx) beam identifications (IDs) associated with Rx beams, receiving, from the BS, reference signals for determining the Rx beams, wherein the Rx beams include different Rx beam IDs, respectively, measuring, based on the Rx beams, a beam reference signal (BRS) and a channel state information-reference signal (CSI-RS) received from the BS, and performing, based on the configuration information, an Rx beam cycling operation for the Rx beams to receive downlink channels.
Li (US Pub. No.: 2019/0349960) discloses Methods, systems, and apparatuses are described herein for beamforming based initial access, beam management, and beam based mobility designs for NR systems. Issues are identified and addressed related to, for example, initial access, control channel design, eMBB and URLLC mixing, and beam training.
Zhang (US Pub. No.: 2019/0174423) discloses Uplink Transmission Power Control (TPC) techniques configured to compensate for variations in path loss and/or interference on a plurality of uplink transmission beams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469